Case 1:18-cv-05775-ERK-TAM Document 52-1 Filed 05/28/21 Page 1 of 5 PageID #: 332




                                                    664))
               EXHIBIT
Case 1:18-cv-05775-ERK-TAM Document 52-1 Filed 05/28/21 Page 2 of 5 PageID #: 333




                                            Tolling Agreement

                       Wl{ICRIiAS, Star Auto Sales of Bayside, Inc. (d/b/a Star 'l'oyota of lJayside),

     Star Auto Sales of Queens, LLC (d/b/a Star Subalu), Star Hyundai LLC (d/b/a Star Hyundai),

     Stal Nissan, Inc. (d/b/a Star Nissan), Metro Chrysler Plymouth lnc. (d/b/a Star Chrysler Jeep

     Dodge), Star Auto Sales of Queens County LLC (d/b/a Star Fiat) and Star Auto Sales            of

     Qr"reens   Villagc LLC (dlbla Star Mitsubishi) (collectively, the "Star Auto Group") have

     identilied oertain claims against Voynow, Bayard, Whyte and Company, LLP ("Voynow"),

     lluglr Whyte ("Whyte") and Randall Franzen ("Franz€n") (the "Voynow Partics"); and,

                      WIIEIIEAS,     the foregoing parties now wish to engage in pre-suit negotiations

     regarding a possible resolution of any and all such claims,

                      NOW, THEREFORE, in considemtion of the mutual pronrises, covenants

     and conditions herein conlained,

                      I1' IS IIEREBY AGREED        as   of'March l, 2018, by and anlong the Star Auto

     Group arrd thc Voynow Partics that any and all statutes ol'limitations or other defenses based

     on the passage of time, including lachcs, waiver and estoppel, applicable to any clairns that

     the Star Auto Croup and/or their affiliales, parenls, subsidiaries, successors or assigns may

     have against thc Voynow Parties and/or theil afliliates, parpnts, subsidiaries, .successors or

     assigns arising fiorn or relating to their professional relationships are hereby deemed to have

     bcen tolled as of and fionr the date hereof to and including August 30, 2018 or the date that

     this'Iolling Agrccmcnt is otherwise ternrinated     as provided   hcrein (the "Tolling Period").

                      IT IS FURTIIEIf AGRBED         that either party may tcnninatc tlris   l'olling

     Agreement by giving written notice (an "Early Termination Notice") to the other pafiy's

     rmdersigned counsel setting tbrth a   ncw'l'olling l'eriod end date that is not less than lwo
Case 1:18-cv-05775-ERK-TAM Document 52-1 Filed 05/28/21 Page 3 of 5 PageID #: 334




      weeks aftel the date on which such notice is given (the "Early Termination      Date"). Any Early

     Termination Notice shall be given by priority ovcrnight mail (e.g., Fcdcral Exprcss) and also

     by email, and shall be effectivc upon receipt of the overniglrt rnail.

                     IT IS FURTHER AGIIEED that the Star Auto            Gruup   will not   oomnrence an

     action agairrst the Voynow Parlies priol to the end ol'the Tolling Period as set fbrth herein or

     as modified by an   Eally Terrnination Notice.

                     IT IS FURTIIER AGREED that the execution of this Tolling               Agreenrent

     shall in no way operate as an adnrissiorr of liability by any party hereto or tlrat a colorable

     claim or defense exists by any parly to this Agreement with lespect to any other party to this

     Agreement.

                     I'f'N f.'Ult'l'IIER AGREED tlrat duling     the penclenoy of this   Tolling

     Agreement, thc Voynow Parties may request, and thc Star Auto Group may provide, cefiain

     docurnents corrcerning the claims undel rregotiation for pul?oses of evaluation and/or clairns

     adjustnrent. The Stat Auto Group agr€es to provide responses in its discrction, arrd all such

     uratcrials shall be treated in the following manner: (i) all such matErials .shall be marked

     "Confidential" and batcs numbcred, (ii) the Voynow Parties arrd their counsel shall use all

     such "Confitlential" materials solely for purposcs of evaluating tlre prospective claims under

     negotiation and lbr no other purpose,   (iii) all such "Confidential" rnaterials rnay bc showrr

     only to counsel, the Voynow Parties, their insurance company(ies), and any expefls relained

     for such purposes, as wcll as any staff members of counsel, the Voynow Parties or any

     retained experts, all on an as needed basis, and may not be disclosed in fonrr or substance to

     any other thild party, (iv) at the conclusion of thc 1'olling Pcriod, all such "Confidential

     Materials" shall be returnecl to courrsel lbr the Star Auto Group or destroyed by counsel with      a




                                                      2
Case 1:18-cv-05775-ERK-TAM Document 52-1 Filed 05/28/21 Page 4 of 5 PageID #: 335




      conlirmatiorr that all such materials have in fact been destroyed or retained by counsel in lieu

      of discovery by rnutual agt'eement and subject to any confidentiality orders thut may be

      entered in any action and (v) in the everrt   ofany breach or lhreatened breach ofthis

      confidentiality agrcerrrent, the Star Auto Group shall be entitled to irnmediate injunctive relief

      without the requirement ol'any bond or undertakirrg,

                       IT IS FURTHER AGREED that nothing in this Tolling Agreernent shall

     affect any defense available to any party as of the date hereol, and this Tolling Agreement

     shall not be deemed to revive any clainr tlmt was already tinre balred on thal date. Fulther,

     nothing irr this Tolling Agrccrncnt or in thc circunrstanccs that gave rise to it, shall be

     constlued as an acknowledgrnent by any party that any claim has or has not bcen barrcd, or is

     about to be bamed, by the statute of limitations, laches, or any othel defense based on thc

     lapse of tinrc.

                       tT IS FURTHER A(;RDIID that lhis Tolling Agreenrent shall be considered

     confidcntial. It r:ray not be shown or given, or ils conteuts disclosed, to anyone othel than the

     partics, tltcir counscl, their insurarrce companies, any experts retained in relation to the

     disputes betweeu the partics and any court or court personnel wh<l may need to rcview this

     Agreement in the event of a dispute.

                       I't   IS FURTHER AGRRED that the'lolling Pcriod shall not be included in

     thc calculation of interest on any amounl that may be due between thc parties.

                       tI'lS   I{'UR'I'IIBR AGREED that this Tolling Agrccnrent shall bc govenred

     by the laws of the State of Ncw York.

                       IT IS FURTHER AGREED that cach individual executing this Tollirrg

     Agreement on behalf of a party represents and warrarrts that he is fully authorized to do so and




                                                       3
Case 1:18-cv-05775-ERK-TAM Document 52-1 Filed 05/28/21 Page 5 of 5 PageID #: 336




     that this agreement is not in violatiolr of, or conlrary to, any other agl€ement.

                     IT IS FURTHER AGREED that this'I'olling           Agreernent rnay be executed in

     count€lpans and a manually signed counterpafl delivercd by f'acsimilc or cmail in pdf form

     shall lrave the same effect as delivery ol'the origirral by nranual delivery.

                    This agreement may be signed by the attorneys for the parties who reprcsent

     and warrant that they have the powel'lo and arB authorized to execute this agreernent and that

     it shall bc valid and binding on cach party.

     'I'nacHrsNBERc RoDEs                                   MARsnALL Dnxnnny Wlnxon
     & Fnrponnnc Llr                                        Colr:mnu & Gocc;rn

                                                            By:
          Barry . Friedberg                                       Gregory.W. Fox

     545 Fifih Avenue                                       2000 Market Street, Suite 2300
     New York, New York 10017                               Philadclphia, PA 19103

     lttonrey,sfor thc Slar Auto Group                      At lorneys.for   I   he l/oyttow Part ics




                                                     4
